519 F.3d 908 (2008)
UNITED STATES of America, Plaintiff-Appellee,
v.
Michael Lee SNELLENBERGER, aka Michael Lee Cutter, Michael Lee Davidson, Robert Eugene Frehly, Cutter SNELLENBERGER, "Cutter", Defendant-Appellant.
No. 06-50169.
United States Court of Appeals, Ninth Circuit.
March 14, 2008.
Anne Gannon, Santa Ana, CA, Office of the U.S. Attorney, Michael J. Raphael, USLAOffice of the U.S. Attorney, Los Angeles, CA, for Plaintiff-Appellee.
Gail Ivens, Federal Public Defender's Office, Los Angeles, CA, Kelley Lane Munoz, Federal Public Defender's Office, Santa Ana, CA, for Defendant-Appellant.
D.C. No. CR-05-00064-AHS, Central District of California, Santa Ana.

ORDER
KOZINSKI, Chief Judge:
Upon the vote of a majority of nonrecused active judges, it is ordered that this case be reheard en banc pursuant to Circuit Rule 35-3. The three-judge panel opinion shall not be cited as precedent by or to any court of the Ninth Circuit.